IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


SCOTT ALAN LOONEY,                          :   No. 326 WAL 2021
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
PENNSYLVANIA PAROLE BOARD,                  :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of March, 2022, the Petition for Allowance of Appeal is

DENIED.